Citation Nr: 9935270	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 321A	)	DATE
	)
	)


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
tinnitus.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1950 to March 1952.

2.  On May 7, 1999, a motion for revision of the April 2, 
1998, decision of the Board based on clear and unmistakable 
error (CUE) was filed.

3.  In December 1998, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated and remanded the Board decision of April 2, 1998.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.


ORDER

The motion is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



